  Case 19-01225-KCF         Doc 1-9 Filed 04/27/19 Entered 04/27/19 15:47:35       Desc
                             Certificate of Service Page 1 of 5




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

MCCARTER & ENGLISH, LLP
John C. Garde
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
Telephone: (973) 622-4444
Facsimile: (973) 624-7070
Email: jgarde@mccarter.com
Attorneys for Defendants Johnson & Johnson
In Re:                                                Chapter 11
Imerys Talc America, Inc.                             Lead Case No. 19-10289-LSS
                                                      District of Delaware

                                                      SUPERIOR COURT OF NEW JERSEY
MARIE      BOND                  MACY             and Law Division: Middlesex County
JACK MACY,                                            Docket No.: MID-L-00623-17 AS

                       Plaintiffs,

        v.

BRENNTAG NORTH AMERICA, INC. (sued
 individually and as successor-in-interest to
 MINERAL PIGMENT SOLUTIONS, INC. and
 as successor-in-interest to WHITTAKER,
 CLARK & DANIELS, INC.);
BRENNTAG SPECIALTIES, INC. f/k/a
MINERAL PIGMENT SOLUTIONS, INC. (sued
 individually and as successor-in-interest to
 WHITTAKER CLARK & DANIELS, INC.);
COLGATE-PALMOLIVE COMPANY;
CYPRUS AMAX MINERALS COMPANY
 (sued individually, doing business as, and as
 successor to METROPOLITAN TALC CO.
 INC. and CHARLES MATHIEU INC. and
 SIERRA TALC COMPANY and UNITED
 TALC COMPANY);
IMERYS TALC AMERICA, INC. (sued
 individually and as successor-in-interest to.
 LUZENAC AMERICA, INC. successor-in-
 interest to CYPRUS INDUSTRIAL



ME1 30284742v.1
  Case 19-01225-KCF         Doc 1-9 Filed 04/27/19 Entered 04/27/19 15:47:35                 Desc
                             Certificate of Service Page 2 of 5


  MINERALS COMPANY);
JOHNSON & JOHNSON;
PERRIGO COMPANY;
VALEANT PHARMACEUTICALS
INTERNATIONAL CORPORATION;
VALEANT PHARMACEUTICALS NORTH
AMERICA LLC;
WHITTAKER CLARK & DANIELS, INC.;
JOHN DOE CORPORATIONS
  1-50 (fictitious);

                       Defendants.



                               CERTIFICATION OF SERVICE



1.      I, John C. Garde, am a Member of the firm of McCarter & English, LLP counsel for
        Defendant(s) Johnson & Johnson and Johnson Consumer Inc.in the above-captioned
        matter.

2.      On April 27, 2019, I sent a copy of Notice of Removal with supporting documents to the
        parties listed on the following counsel list.

3.      I hereby certify under penalty of perjury that the above documents were served by
        electronic mail and regular mail by no later than the next business day to the parties listed
        on following page.


Dated: April 27, 2019
                                                 By: /s/ John C. Garde
                                                      John C. Garde




                                                 2
ME1 30284742v.1
  Case 19-01225-KCF          Doc 1-9 Filed 04/27/19 Entered 04/27/19 15:47:35         Desc
                              Certificate of Service Page 3 of 5



                                      PARTIES OF RECORD


             Attorney for Plaintiff(s):           Robert E. Lytle, Esq.
                                                  Szaferman Lakind Blumstein & Blader,
                                                  P.C.
                                                  101 Grovers Mill Rd #200
                                                  Lawrence Township, NJ 08648
                                                  RLytle@szaferman.com
                                                  Counsel for Plaintiff

                                                  Leah Kagan, Esq
                                                  Simon Greenstone Panatier
                                                  3232 McKinney Ave
                                                  Suite 610
                                                  Dallas TX, 75204
                                                  214.276.7680
                                                  lkagan@sgptrial.com
                                                  Counsel for Plaintiff



        Attorney for Defendant(s):                 John C. Garde
                                                   MCCARTER & ENGLISH, LLP
                                                   Four Gateway Center
                                                   100 Mulberry Street
                                                   Newark, New Jersey 07102
                                                   Telephone: (973) 622-4444
                                                   Facsimile: (973) 624-7070
                                                   Email: jgarde@mccarter.com
                                                   Attorneys for Defendants Johnson & Johnson
             Attorney for Defendant(s):            Ronald Edward Hurst, Esq.
                                                   Montgomery McCracken Walker Rhoads
                                                   LLP
                                                   Liberty View, Suite 600
                                                   457 Haddonfield Road
                                                   Cherry Hill, NJ 08002
                                                   (856) 488-7700
                                                   rhurst@mmwr.com
                                                   Mmwr_asbestos@mmwr.com
                                                   Counsel for Brenntag North America, Inc.;
                                                   Brenntag Specialties, Inc

                                              3
ME1 30284742v.1
  Case 19-01225-KCF         Doc 1-9 Filed 04/27/19 Entered 04/27/19 15:47:35       Desc
                             Certificate of Service Page 4 of 5


             Attorney for Defendant(s):         Aaron Van Nostrand, Esq.
                                                Greenberg Traurig, LLP
                                                Terminus 200
                                                3333 Piedmont Road NE
                                                Suite 2500
                                                 Atlanta, GA 30305
                                                678.553.2365
                                                VANNOSTRANDA@GTLAW.COM
                                                Counsel for Valeant Pharmaceuticals, Intl.;
                                                Valeant Pharmaceuticals LLC.


             Attorney for Defendant(s):         John C. McMeekin II, Esq.
                                                Rawle & Henderson LLP
                                                Windener Building
                                                One South Penn Square
                                                1339 Chestnut Street, 16th Floor
                                                Philadelphia, PA 19107
                                                Phone: (215) 575-4200
                                                Fax: (215) 563-2583
                                                jmcmeekin@rawle.com
                                                njasbestos@rawle.com
                                                Counsel for Cyprus Amax Minerals
                                                Company; Imerys Talc America Inc.
             Attorney for Defendant(s):         Leslie E. Lombardy, Esq.
                                                O'Toole Scrivo Fernandez Weiner Van
                                                Lieu, LLC
                                                14 Village Park Road
                                                Cedar Grove, New Jersey 07009
                                                (973) 239-5700
                                                Phone: 973.239.5700
                                                Fax: 973.239.3400
                                                asbestos@oslaw.com
                                                Counsel for Colgate Palmolive Co.

             Attorney for Defendant(s):         Marc S. Gaffrey, Esq.
                                                Hoagland, Longo, Moran, Dunst & Doukas,
                                                LLP
                                                40 Patterson Street
                                                P.O. Box 480
                                                New Brunswick, NJ 08903


                                            4
ME1 30284742v.1
  Case 19-01225-KCF   Doc 1-9 Filed 04/27/19 Entered 04/27/19 15:47:35      Desc
                       Certificate of Service Page 5 of 5


                                          732-545-4717
                                          hoagland-asbestos@hoaglandlongo.com
                                          mgaffrey@hoaglandlongo.com

                                          Counsel for Whittaker, Clark & Daniels,
                                          Inc.




                                      5
ME1 30284742v.1
